FROM ROCKINGHAM CIRCUIT COURT.
The writ and pleadings are not referred to as part of the case, and no question is raised in regard to the sufficiency of the declaration. The only question is as to the judgment to be rendered.
I think in this case the defendants, after, by a unanimous vote of the corporation, withdrawing all overtures and propositions for a compromise, are estopped to say that they had determined the amount of damages. When the defendants withdrew all their propositions of every kind, the plaintiff certainly had a right to act upon their withdrawal. Even supposing that the defendants, having once determined the amount, could not afterward annul that determination, still they might refuse to abide by it, and the plaintiff might thereupon bring his action against them for violating the contract. If he had alleged in his declaration that the defendants had determined the amount, that might conclude him, but no objection is taken to the declaration.